Citation Nr: 0432199	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-05 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder 
secondary to service-connected bilateral thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1945 to February 1946 and from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
heart condition as secondary to service-connected bilateral 
thrombophlebitis.  

In April 2003, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the Board requested a medical opinion 
regarding the issue on appeal.  In May 2004, an opinion was 
received followed by an addendum dated July 2004.  This 
evidence has not been considered by the RO as the AOJ (Agency 
of Original Jurisdiction).  In an October 2004 statement, the 
appellant's representative specifically did not waive initial 
consideration by the RO of the new evidence and requested a 
remand.  See 38 C.F.R. § 20.1304, Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  This evidence is referred to the RO for review and 
preparation of a supplemental statement of the case (as 
necessary).  

The RO should review the May 2004 medical 
opinion with the July 2004 addendum and 
readjudicate the issue of entitlement to 
service connection for a heart disorder 
secondary to service-connected bilateral 
thrombophlebitis.  If the decision 
results in less than a full grant of the 
benefits sought on appeal, the RO should 
prepare a supplemental statement of the 
case and the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




